Pfeifer, J.,
concurring in judgment only. I concur in the judgment of the majority, but share some of the same concerns raised in Justice Cook’s dissent regarding the future use of Civ.R. 56. In most cases, Civ.R. 56 serves the interests of the parties and our system of justice well. This was not one of those cases.
When a summary judgment motion was first filed in this case, the overriding question in the case was the statute-of-limitations issue. Could Dresher even bring a claim this long after her injuries? While summary judgment was well suited for the resolution of that issue, the remainder of the case was undeveloped. Extensive discovery on the factual issues had not yet begun. In short, the case *299was immature but for the statute of limitations question — the issue of whether Dresher had a meritorious case was not yet in full bloom. I believe that summary judgment was improperly granted on that issue — the time and circumstances were not right. Also, Dresher’s responses and objections to SEMC’s discovery requests could be viewed as creating a genuine issue as to material facts.
Since this case does not present us with a good example of how Civ.R. 56 works or should work, I respectfully decline to join an opinion which may reshape the way the rule is used in Ohio. I do, however, agree with the lead opinion’s limiting of the third syllabus in Wing v. Anchor Media, Ltd. of Texas (1991), 59 Ohio St.3d 108, 570 N.E.2d 1095.